IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: TEMPORARY ASSIGNMENT OF : No. 335 Common Pleas Judicial
JUDGES OF PHILADELPHIA MUNICIPAL : Classification Docket
COURT TO THE COURT OF COMMON :
PLEAS OF THE FIRST JUDICIAL      :
DISTRICT OF PENNSYLVANIA         :

                                     ORDER

PER CURIAM:
             AND NOW, this 4th day of March, 2016, the Petitions of Sheila Woods-

Skipper, President Judge of the Court of Common Pleas of the First Judicial District of

Pennsylvania, for the temporary assignment of Judges of Philadelphia Municipal Court

to the Court of Common Pleas of the First Judicial District of Pennsylvania are hereby

granted, as follows:

             Hon. Christine M. Hope
             Hon. Sharon Williams Losier
             Hon. Joffie C. Pittman